Citation Nr: 1217650	
Decision Date: 05/17/12    Archive Date: 05/24/12

DOCKET NO.  98-09 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for tooth loss, to include as secondary to fractured left mandible.

2.   Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dan Brook, Counsel

 
INTRODUCTION

The Veteran had active service from September 1966 to August 1968. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a January 1998 decision by the RO which, in part, denied service connection for tooth loss due to jaw fracture, and an August 2004 decision which denied service connection for hearing loss and tinnitus.  The Board has remanded the appeal for additional development on a number of prior occasions.

In September 2006, a Board hearing was held at the RO before a Veteran's Law Judge who is no longer with the Board.   

In July 2011, the Veteran submitted a claim for service connection for ischemic heart disease due to Agent Orange exposure in Vietnam.  As this matter is not on appeal before the Board, it is referred to the RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In a March 2012 letter, the Board informed the Veteran that the Veteran's Law Judge who conducted the September 2006 hearing is no longer with the Board (due to retirement).  He was also advised that had the right to have an additional hearing.  Then, in an April 2012 response, the Veteran indicated that he wanted to appear at a hearing before a Veteran's Law Judge at his local RO (i.e. a Travel Board hearing).   Consequently, a remand is necessary so the Veteran may testify at a Travel Board hearing.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 20.700(a), 20.703, 20.704 (2011). 

Accordingly, the case is REMANDED for the following action: 

The RO should schedule the Veteran for a Travel Board hearing.  The RO should notify the Veteran of the date and time of the hearing, in accordance with 38 C.F.R. § 20.704(b) (2011).  A copy of the notification letter should be associated with the claims file.  If the Veteran elects to withdraw his hearing request or fails to report for the hearing, this should also be documented in the claims file.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

